Exhibit 10.16

Tuesday, December 15, 2015

PERSONAL AND CONFIDENTIAL

Frank H. Smalla

98 Locust Road

Winnetka, IL 60093

Dear Frank:

We are pleased to offer you the position of Senior Vice President, Finance of
The Boston Beer Company, Inc., reporting directly to me. The following are the
parameters of our offer:

 

  •   Title: Senior Vice President, Finance. You will assume the role of Chief
Financial Officer of the Company at the time that position is vacated by Bill
Urich, anticipated end-February or early March, 2016.

 

  •   Anticipated Start Date: January 4, 2016

 

  •   Base Annualized Salary: $500,000, payable in bi-weekly installments,
subject to applicable payroll and withholding taxes.

 

  •   Annual Bonus Potential: 60% of paid salary each calendar year. The bonus
will be tied to Company Goals to be determined annually. Bonuses are paid on
calendar year performance and you must be employed on December 31st of the
applicable year to receive the bonus. Bonus multiplier of 1.5x is available for
significant performance above Target.

 

  •   Options Grant: You will be granted options for Class A Common Stock of The
Boston Beer Company, Inc. valued at approximately $4,000,000 (accounting value
of the options). The Option will be granted on the third business day after the
first release of quarterly financial results following the date on which you
commenced full-time employment (on or about February 23, 2016). The number of
shares will be determined based on the market price on the day prior to the date
of grant and the per share exercise price will be that market price.

 

  •   The options will vest on the following schedule:

 

  •   20% vest on third anniversary of date of grant

 

  •   20% vest on fourth anniversary of date of grant

 

  •   20% vest on fifth anniversary of date of grant

 

  •   20% vest on sixth anniversary of date of grant

 

  •   20% vest on seventh anniversary of date of grant



--------------------------------------------------------------------------------

Frank H. Smalla

December 15, 2015

Page 2

Offer Letter

 

  •   The options have a ten-year life but expire ninety days after the end of
employment. Details are in the attached form of the Option Agreement.

 

  •   Compensation structure is determined and additional option grants are made
at the discretion of the Company’s Board of Directors based on the
recommendation of the Board’s Compensation Committee, as is the case with other
Company senior officers. Discretionary option awards are generally granted
effective January 1 each year and are based on Company and individual
performance. Vesting of discretionary options is frequently both time- and
performance-based. Due to the size of the initial grant in this offer, you
should not expect any further awards to occur prior to January 1, 2018.

 

  •   Restricted Stock: At the same time that you will receive your Option
grant, you will be granted restricted stock in The Boston Beer Company, Inc.
valued at $1,000,000. The actual number of shares to be granted will be
determined based on the market price on the day prior to the date of grant.

 

  •   The shares will vest one-third each year on the first, second and third
anniversary of your date of grant.

 

  •   Performance and Compensation Review: Your performance will be formally
reviewed on an annual basis and any adjustment to compensation may require
approval of the Compensation Committee. Adjustments generally take effect as of
January 1.

 

  •   Relocation: Provided you agree to the Company’s Relocation Payback
guidelines included with this offer, the Company will provide you with the
following relocation assistance:

 

  •   Sale of Current Home - Reimbursement of third party agent commission up to
6%. Legal fees will be reimbursed (maximum of $2,000).

 

  •   If you need to sell your home in order to relocate, the Company has a
program which may, in some circumstances, provide you with some tax savings
related to the transaction. When the time comes to place your house on the
market, please do not contact or sign with a selling agent prior to discussing
your home sale needs with the HR Department.

 

  •   Boston Beer will not assume any liability or risk with respect to the sale
of your home, including but not limited to, covering a negative equity position,
guaranteed buy-out of property, etc.

 

  •   Assistance in Purchasing New Residence - Purchase closing costs normally
paid by the purchaser up to a maximum of 1% of the value of the loan. Mortgage
loan points are not reimbursed.

 

  •   Boston Beer will not assume any liability or risk in reference to the
purchase of a new home, including but not limited to equity loans, advanced pay,
etc.

 



--------------------------------------------------------------------------------

Frank H. Smalla

December 15, 2015

Page 3

Offer Letter

 

  •   Home Finding – reasonable number of trips for you and your spouse
including food, lodging and transportation (utilizing the Company’s travel
agency to the extent practicable).

 

  •   Transportation to New Location – actual expenses incurred by using the
most direct route for one trip (utilizing the Company’s travel agency to the
extent practicable).

 

  •   Temporary Housing – lodging (e.g., short term apartment in Boston) through
August, 2016.

 

  •   Movement of Household Goods – moving company will pack and move ordinary
household goods, and two (2) vehicles.

 

  •   Storage – storage of household goods up to 60 days.

 

  •   Settling-in Allowance – reimbursement of actual out of pocket expenses
incurred during your move, including but not limited to application fees,
driver’s license fee, car registration fees and utility hook-up fees.

 

  •   Miscellaneous Allowance –should you utilize temporary housing, Boston Beer
will reimburse up to $2,000 (net of taxes) each month for miscellaneous
commuting and travel expenses through August, 2016.

 

  •   Paid Time Off (PTO): During the first two (2) years of your employment, in
addition to 10 company holidays, you will be eligible for seventeen (17) PTO
days per year, accruing at 2.62 hours / week, which will be pro-rated during
your first year of employment. On your second anniversary, you will be eligible
for twenty-two (22) PTO days per year, accruing at 3.38 hours / week. You will
begin accruing PTO immediately, and we encourage you to take all of this time
within the calendar year in which accrued.

 

  •   Benefits: You will be eligible to participate in the Company’s medical and
dental programs upon your first day of employment with us. You will be eligible
to participate in our 401(k) plan at the beginning of the month following your
start date. Enclosed you will find a more detailed description of our benefits
package and payroll information. You should complete the enclosed forms and send
them to Ai-Li Lim, VP of Human Resources, at the above address prior to your
first day of employment with us. If you have specific questions regarding your
benefits, you may contact Ai-Li directly at . Please note — it is imperative
that you provide I-9 documentation to Ai-Li on or before your first day so we
are able to add you to our payroll system. Failure to do so may delay your first
paycheck.

 

  •   Employment Agreement: Enclosed are two (2) copies of an Employment
Agreement, which includes, among other provisions, an agreement to protect the
Company’s proprietary and confidential information and a covenant not to
compete. This offer is contingent on your signing the Employment Agreement prior
to your start date. Please sign both copies and send to Ai-Li Lim. You will
receive a fully-executed copy of the agreement for your files after your start
date.

 



--------------------------------------------------------------------------------

Frank H. Smalla

December 15, 2015

Page 4

Offer Letter

 

  •   At-Will Employment: Your employment is, and will at all times remain, at
will, meaning that you or the Company may terminate your employment at any time,
with or without cause, for any reason or for no reason. It also means that, if
your employment is terminated by the Company, you have no legal entitlement to
severance pay. By accepting our offer of employment you confirm that you
understand your at-will status.

Please note that at this level, your compensation, equity grants, and
biographical information may be disclosed publicly in our proxy statement and
other public documents filed with the Securities and Exchange Commission. Also,
all aspects of your compensation may be subject to Compensation Committee review
and approval from time to time. The Company has also established claw-back
provisions to recover executive compensation not earned.

All employees are expected to abide by our Code of Ethics and Business Conduct
and Insider Trading Policy (copies of which are enclosed), and such other
policies as may be adopted from time to time by the Company.

Please indicate your acceptance of this offer by signing one copy of this letter
and returning it to Ai-Li Lim by fax at or by mail at the above address. This
offer is valid until December 24, 2016 and is contingent upon our receipt of
satisfactory background and reference checks, as well as your signing the
Employment Agreement in the form enclosed with this letter.

Frank, we are delighted to extend this offer and hope you decide to join us. I
look forward to working with you as together we grow this company.

Best regards,

/s/ Martin F. Roper

Martin Roper

President and CEO

 

Enc. Form of Option Agreement

Form of Restricted Stock Agreement

Employee Equity Incentive Plan (EEIP) Disclosure Statement

Employment Agreement (2 copies)

Code of Ethics and Business Conduct

Insider Trading Policy

Corporate Governance Guidelines

Benefits Guide

Relocation Approval Payback Form

Relocation Survey Form

 

cc: Jim Koch

Bill Urich

Ai-Li Lim

 



--------------------------------------------------------------------------------

Frank H. Smalla

December 15, 2015

Page 5

Offer Letter

 

Accepted and agreed to:

 

/s/ Frank H. Smalla

   

December 16, 2015

Frank H. Smalla     Date

This document should not be misconstrued as a contract.

This is an offer for employment at will.

 